76 F.3d 383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Paul Joseph SHUNKWILER, Appellant.
No. 95-2176NI
United States Court of Appeals, Eighth Circuit.
Submitted:  November 14, 1995.Filed:  February 9, 1996.

Before FAGG and BRIGHT, Circuit Judges, and DUPLANTIER,* District Judge.
PER CURIAM.


1
Paul Joseph Shunkwiler appeals his convictions and sentence for possession of child pornography and distribution of marijuana to minors.   We affirm.


2
Shunkwiler contends the evidence is insufficient to support his convictions.   We disagree.   Having considered the record, we conclude the evidence would permit a reasonable jury to convict Shunkwiler of both charges and we decline Shunkwiler's invitation to reweigh the evidence.   We also reject Shunkwiler's contention the district court committed plain error by instructing the jury it could forfeit his entire farm.   Shunkwiler did not object to the jury instructions or make a record to support his argument that only a part of his farm was used for illegal activity.   The district court properly instructed the jury under the terms of the statute and the record supports the forfeiture of Shunkwiler's property.   Shunkwiler's contention that the forfeiture violates the Eighth Amendment's Excessive Fines Clause is without merit.   Finally, Shunkwiler's sentencing argument is unreviewable because the district court clearly indicated it would have imposed the same sentence even if Shunkwiler's argument for a one-level reduction in his offense level had prevailed.


3
We thus affirm Shunkwiler's convictions and sentence.



*
 The HONORABLE ADRIAN G. DUPLANTIER, United States District Judge for the Eastern District of Louisiana, sitting by designation